CLAGETT, Associate Judge.
I concur in the result arrived at in the foregoing opinion and also, in general, in the reasons given therefor, but I believe one part of the opinion should be amplified. In the opinion there is quoted in part General Order No. 11 of the Rent Administrator, effective November 11, 1943, requiring that before any future tenancy begins an application for the determination of a maximum rent ceiling must be filed with the Rent Administrator. In distinguishing Hartman v. Lubar, 77 U.S.App.D.C. 95, 133 F.2d 44, the court calls attention to the fact that the Loan Shark Law which was there involved expressly declares certain acts "unlawful and illegal.” The opinion then proceeds to state “The Administrator’s General Order does not go so far. Indeed, it makes no declaration of the effect of its violation. Nor does the Rent Act declare that a lease made in violation of the Act or order of the Administrator shall be unenforceable in its entirety.” While this statement is literally true, it does not tell the whole story. Section 5 (a) of the Rent Act, Code 1940, Supp. VI, § 45 — 1605 (a) provides: “It shall be unlawful, regardless of any agreement, lease, or other obligation heretofore or hereafter entered into, for any person to demand or receive any rent in excess of the maximum-rent ceiling, or refuse to supply any service required by the minimum-service standard, or otherwise to do or omit to do any act in violation of any provision of this chapter or of any regulation, order, or other requirements thereunder, or to offer or agree to do any of the foregoing.” Thus by reading the regulation and the Act together, I have no doubt that it' was and is unlawful for anyone to rent housing accommodations not rented on January 1, 1941, or within the year ending on that date, without first making application to the Rent Administrator for the determination of a maximum rent ceiling. It does not follow, however, that all of the provisions of a rental agreement made in violation of the statute and regulation are illegal and unenforceable. There was nothing contrary to the statute or the Administrator’s Orders making unlawful an agreement that the tenant should use the basement for commercial purposes. It follows, I believe, for the reasons stated by the court, that this part of the agreement was enforceable.